             Case 5:21-cv-00339 Document 1 Filed 04/06/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 BELINDA SONORA                                       §
                                                      §
 V.                                                   §
                                                      § CIVIL ACTION NO. 5-21-cv-00339
 UNITED STATE OF AMERICA AND                          §
 PAUL SUNDBERG, M.D.                                  §

                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE DISTRICT COURT JUDGE:

       NOW COMES BELINDA SONORA, Plaintiff in the above-entitled and numbered cause

(hereinafter called “Plaintiff”), complaining of UNITED STATES OF AMERICA and PAUL

SUNDBERG, M.D. (hereinafter called “Defendants”), and for cause of action, would respectfully

show unto the Court as follows:

                                               I.
                                         JURISDICTION

       1.           The Court has jurisdiction over this action pursuant to U.S.C. §1346(b)(1) for

the following reasons:

               a.     This suit is brought pursuant to the Federal Tort Claims Act (“FTCA”). See

28 U.S.C. §2671, et al. Barrio Comprehensive Family Health Care Center, Inc. d/b/a Communicare

Health Centers, is a health care center funded under the Health Center Program, section 330(e) of

the Public Health Services Act (42 U.S.C. 254(b), as amended. Plaintiff filed her claim for

damages for the acts of negligence specified hereinbelow with the U.S. Department of Health and

Human Services on September 10, 2020, with receipt of said claim on September 17, 2020. As of

the date of filing of this lawsuit, Plaintiff’s claims have not been administratively denied.


                                                  1
              Case 5:21-cv-00339 Document 1 Filed 04/06/21 Page 2 of 6




               b.      The amount in controversy exceeds the sum or value of $100,000.00, exclusive

of interest, costs of Court, and attorneys’ fees.

                                                  II.
                                                VENUE

         2.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) as relevant acts

complained of occurred at the Barrio Comprehensive Family Health Care Center, Inc.-

Communicare Health Centers – West Campus, located within the San Antonio Division of the

United States District Court for the Western District of Texas.

                                              III.
                                         THE PLAINTIFF

         3.    At the times material herein, Plaintiff was residing in San Antonio (Bexar County),

Texas.

                                              IV.
                                        THE DEFENDANT

         4.    Service of Citation is requested at this time, to be had upon the Defendant UNITED

STATES OF AMERICA by serving its agent, Ms. Ashley C. Hoff, United States Attorney for the

Western District of Texas, at her office located at 601 N.W. Loop 410, Suite 600, San Antonio

(Bexar County), Texas 78216, and by sending a true and correct copy of the Complaint, via

certified mail, return receipt requested, to The Honorable Merrick Garland, Attorney General of

the United States of America, Department of Justice, 10th & Constitution Avenue, N.W., Room B-

112, Washington, D.C. 20530. Issuance of Citation is requested at this time.

         5.    Defendant PAUL SUNDBERG, M.D. is a physician licensed to practice in Texas

and may be served with citation by serving him at his place of business, 1102 Barclay St., San

Antonio, TX 78207. Issuance of Citation is requested at this time.

                                                    2
             Case 5:21-cv-00339 Document 1 Filed 04/06/21 Page 3 of 6




                                              V.
                                            FACTS

       6.      Plaintiff is an established patient of PAUL SUNDBERG, M.D., at BARRIO

COMPREHENSIVE FAMILY HEALTH CARE CENTER, INC. D/B/A COMMUNICARE

HEALTH CENTERS, a community health care center funded under the Health Center Program,

section 330(e) of the Public Health Services Act (42 U.S.C. 254(b), as amended. Dr. Sundberg

had diagnosed Plaintiff with endometriosis and ovarian cysts and recommended surgery. On

August 20, 2019, Plaintiff was admitted to Metropolitan Methodist Hospital for a diagnostic

laparoscopy, right tubal segment resection, and right paratubal cystectomy performed by Dr.

Sundberg. Plaintiff was discharged on the same day.

       7.      On August 23, 2019, Plaintiff returned to Metropolitan Methodist Hospital in septic

shock and a CT of her abdomen showed the presence of pneumoperitoneum suggesting perforation

of her bowels. She was admitted into the hospital and into the ICU. On August 24, 2020, a general

surgeon performed a diagnostic laparoscopy wherein he found three separate perforations of

Plaintiff’s small bowel. The surgeon performed a bowel resection, washout, and placement of

drains. Plaintiff suffered a prolong hospitalization and required six additional procedures to

address the injuries and damages caused by the small bowel perforations.          As a result of

Defendants’ negligence, Plaintiff suffered and continues to suffer injuries and damages, as more

specifically set forth below.

                                        VI.
                           NEGLIGENCE OF THE DEFENDANTS

       8.      Plaintiff believes and alleges that Defendant UNITED STATES OF AMERICA,

acting by and through its physicians, agents, servants, and/or employees including PAUL


                                                3
             Case 5:21-cv-00339 Document 1 Filed 04/06/21 Page 4 of 6




SUNDBERG, M.D., committed certain negligent acts and/or omissions in the medical care

provided to Plaintiff BELINDA SONORA, and such negligence included, but is not limited to the

following:

       a.      Failing to properly and safely place the trocar during the surgical procedure.
       b.      Failing to properly evaluate the surgical field, after placement of the trocar, to check
               for any injuries to the surrounding organs, including small bowel.
       c.      Failing to properly evaluate the surgical field, prior to closure of the abdomen, to
               check for any injuries to the surrounding organs, including small bowel.
       d.      Failing to recognize the injuries to the small bowel prior to closure of the abdomen
               and repairing the same.
       e.      Failing to provide proper medical care and treatment to Plaintiff.

       9.      Plaintiff would show that each and all of the above and foregoing acts and/or

omissions of Defendant UNITED STATES OF AMERICA were negligent and each and all were

a direct and proximate cause of the injuries to Plaintiff, as more specifically set forth below.

       10.     Plaintiff believes and alleges that Defendant PAUL SUNDBERG, M.D. committed

certain negligent acts and/or omissions in the medical care provided to Plaintiff BELINDA

SONORA, and such negligence included, but is not limited to the following:

       a.      Failing to properly and safely place the trocar during the surgical procedure.
       b.      Failing to properly evaluate the surgical field, after placement of the trocar, to check
               for any injuries to the surrounding organs, including small bowel.
       c.      Failing to properly evaluate the surgical field, prior to closure of the abdomen, to
               check for any injuries to the surrounding organs, including small bowel.
       d.      Failing to recognize the injuries to the small bowel prior to closure of the abdomen
               and repairing the same.
       e.      Failing to provide proper medical care and treatment to Plaintiff.

       11.     Plaintiff would show that each and all of the above and foregoing acts and/or

omissions of Defendant PAUL SUNDBERG, M.D. were negligent and each and all were a direct

and proximate cause of the injuries to Plaintiff, as more specifically set forth below.




                                                  4
              Case 5:21-cv-00339 Document 1 Filed 04/06/21 Page 5 of 6




                                                VII.
                                              DAMAGES

        12.     Plaintiff would show as a direct and proximate result of the negligent acts and/or

omissions of the Defendants herein, Plaintiff BELINDA SONORA has been caused to suffer

physical pain and mental anguish, and in reasonable probability, she will continue to suffer the

same in the future, for which she seeks recovery herein. Further, Plaintiff has been caused to suffer

physical impairment, and in reasonable probability, she will continue to suffer the same in the

future, for which she seeks recovery herein.           Further, Plaintiff has been caused to suffer

disfigurement, and in reasonable probability, she will continue to suffer the same in the future, for

which she seeks recovery herein. Further, Plaintiff has been caused to incur reasonable and

necessary medical, doctor, hospital, and therapy expenses, and in reasonable probability, she will

continue to incur the same in the future, for which she seeks recovery herein. Further, Plaintiff

has been caused to suffer lost wages for which she seeks recovery herein.

        13.     Plaintiff believes she has been injured and damaged in a sum within the

jurisdictional limits of this Court.

                                               VIII.
                                           JURY DEMAND


        14.     Plaintiff requests a jury trial.

                                                 VIII.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants, UNITED

STATES OF AMERICA and PAUL SUNDBERG, M.D., be duly cited to appear and answer

herein, and that upon final trial of this cause, Plaintiff have and recover judgment of and from the


                                                   5
             Case 5:21-cv-00339 Document 1 Filed 04/06/21 Page 6 of 6




Defendants, in an amount within the jurisdictional limits of this Court, plus costs of Court, pre-

judgment and post-judgment interest, and for such other and further relief, both general and

special, at law or in equity, to which Plaintiff may show herself to be justly entitled.

                                               Respectfully submitted,

                                               LYONS & LYONS, P.C.
                                               237 W. Travis Street, Suite 100
                                               San Antonio, TX 78205
                                               Telephone:    (210) 225-5251
                                               Telefax:      (210) 225-6545

                                               By:     /s/ Sean Lyons
                                                       Clem Lyons
                                                       Clem@lyonsandlyons.com
                                                       State Bar No. 12742000
                                                       Sean Lyons
                                                       Sean@lyonsandlyons.com
                                                       State Bar No. 00792280
                                                       ATTORNEYS FOR PLAINTIFF




                                                  6
